Dr.




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 13, 2014

                                      No. 04-14-00491-CV

                          William M. COLLINS and Patricia Collins,
                                       Appellants

                                                v.

                                    Dr. Oliver WILLIAMS,
                                            Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13648
                       Honorable N. Keith Williams, Judge Presiding


                                         ORDER
       On July 29, 2014, this court denied a motion from Appellants’ attorney James R.
Chapman Jr. to suspend e-filing in this appeal. See TEX. R. APP. P. 9.2(c)(1) (“Attorneys in civil
cases must electronically file documents.”). On August 1, 2014, Appellants’ counsel filed a
motion for rehearing of the motion to suspend e-filing in this appeal.
       The motion for rehearing is GRANTED. We SUSPEND the rule requiring attorney
James R. Chapman Jr. to electronically file documents in this appeal only. No further
exceptions will be granted to attorney James R. Chapman Jr. in any matter in this court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court